DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference numbers in Fig. 1 are inconsistent with the descriptions in the instant specification. 
Reference number 8 is listed as being in the melt reactor, but in the drawing the stream entering the melt reactor is 9.
It appears that 18 in the drawing is a gas, but in the instant specification in paragraph [0044] it states that it is a stabilized liquid, which is also referred to as 19. 19 appears to be the correct reference number for this liquid. 
Also, 20-23 appear to be mismatched with the description in the specification. It appears from the drawings that 21 should be the cleaned product, 22 should be a cooled product, 23 should be the heated gas, and 24 should be present and described as the cleaned gas. These are labeled as 20-23 respectively currently in the specification. 
Reference number 20 should also be clarified. 
The Examiner further notes that the equivalent reference numbers in Fig. 2 with the apostrophe e.g. 18’ etc. should also be corrected as the numbers in Fig. 1 are corrected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0033] of the instant specification recites an adsorbent area 105. However, there are two adsorbent beds in the drawing 105A and 105B, but no general 105 in the drawing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 1 recites the reference number “24”. However, this is not present in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, 14, and 15 are objected to because of the following informalities:  
With regard to claim 10, the claim recites “heat or reaction” in line 2. This appears to be a typographical error of “heat of reaction”.
With regard to claim 14, step d recites “to product the chloride-rich first vapor stream…” This appears to be a typographical error of “produce”.
	Also with regard to claim 14, step e recites “to mix with the first liquid from reactor effluent…” However, the first liquid is already clearly known to be the effluent from the melting reactor. The Examiner suggests “from reactor effluent” is redundant and may cause confusion as it is not clear in the wording which reactor is being referred to. Thus, the Examiner suggests that claim 14 step e could merely recite “to mix with the first liquid” for clarity and conciseness.
	Additionally with regard to claim 14, the claim recites “pyrolysis reactor” in step e. The pyrolysis reactor is already recited in step b, and as such the recitation should be “the pyrolysis reactor”.
With regard to claim 15, the claim is missing the period at the end. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, step a and step b both refer to “a hot product stream” added to the reactors, while step c refers to “part of the second liquid stream” added to the reactors. It is unclear whether the “hot product stream” and “part of the second liquid stream” are the same streams or different streams, because they both appear for have the same function in the process, but they have different descriptions. It is also unclear whether “a hot product stream” is produced by the claimed process or can be a product stream from another process not claimed. Thus, claim 1 is indefinite.
For purposes of examination, the Fig. 1 clearly shows that the “hot product stream” 11 is the same as the portion of the second liquid stream 8. Thus, the Examiner will consider that the hot product stream is equivalent to the part of the second liquid stream in each case. Appropriate correction is respectfully requested. 
Also with regard to claim 1, the claim recites the “hot” product stream. The term “hot” in claim 1 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination, there is no discussion of what is meant by “hot” for the liquid stream in the specification, and as such the term will be given the plain meaning of “warmer than the ambient temperature”.
With regard to claim 5, the claim recites the limitation "said sorbent" in line 1. However, the sorbent is not present until claim 2. Thus, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner will consider that claim 5 refers to the sorbent of claim to, and thus should be dependent on claim 2, and appropriate correction is respectfully requested.
	With regard to claim 6, the claim recites in lines 3-4 “operated under a nitrogen blanket at a dedicated nitrogen sweep rate…” but also recites in line 8 “operated under a nitrogen blanker or a dedicated nitrogen sweeping stream…” It is unclear whether the blanket is a nitrogen sweep or not, as these recitations are contradictory. Thus, claim 6 is indefinite.
	For purposes of examination, paragraph [0037] recites blanket “or” nitrogen sweeping stream for both conditions, thus it appears that the nitrogen blanket is intended to be an alternative to the nitrogen stream. Appropriate correction is respectfully requested.
	With regard to claims 8 and 9, the claims each recite the limitation "said third liquid stream" in line 1. However, claims 8 and 9 are recited as being dependent on claim 10, which has no mention of the third liquid stream. There is insufficient antecedent basis for this limitation in the claim.
	For purposes of examination, it appears claims 8 and 9 are referring to the third liquid stream of claim 7, and should be dependent thereon. Appropriate correction is respectfully requested.
	With regard to claim 9, the claim recites “said third liquid stream is sent to an adsorbent bed to remove chloride.” However, claim 1 already recites that the pyrolysis condensates are sent to an adsorbent bed to remove chloride, and the third liquid stream would be pyrolysis condensates. Thus, it is unclear if two streams are sent to an adsorbent bed, and if they are the same bed or different beds.
	For purposes of examination, it appears from the specification that only one stream is sent to the adsorbent beds (Fig 1, stream 20, specification paragraph . Thus, it appears that the third liquid stream is equivalent to the pyrolysis condensates, and claim 9 is redundant. Appropriate clarification and/or correction is respectfully requested. 
With regard to claim 10, the claim recites the limitation "the heat of reaction" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim.
	With regard to claim 11, the claim recites “mixing part of a heated second liquid stream.” However, claim 1 already recites “part of a second liquid stream” is heated and returned to the pyrolysis reactor. It is unclear if this is a different part, or the same part, due to the use of the term “a”. 
	For purposes of examination, the Fig. 1 only shows one heated stream. Thus, it appears this should be “the heated second liquid stream” for clarity.
With regard to claims 11 and 12, the claim recites “the heat needed” in line 1. There is insufficient antecedent basis for this limitation in the claim.
	With regard to claim 12, the claim recites the limitation "the main reactor" in line 1. There is no recitation of a main reactor, only a melting reactor and a pyrolysis reactor. Thus there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner will consider that the reference is to the pyrolysis reactor, as this is where a portion of the second liquid stream is sent when heated in claim 1.
	With regard to claim 14, the claim recites in step d “mixing a portion of pyrolysis reactor liquid with the mixed plastic waste stream…” and in step e “sending a portion of pyrolysis reactor liquid to an external heater…” It is unclear if this “pyrolysis reactor liquid” is the second or third liquid stream produced in the pyrolysis of steps b and c, or if this is an additional pyrolysis stream from the claimed pyrolysis, or if it is an additional pyrolysis stream from a separate, unclaimed, pyrolysis reaction. Thus, the scope of the term is indefinite.
	For purposes of examination, it appears that the pyrolysis reactor liquid is the portion 9 sent to the melting reactor and the portion 10 heated and sent to the pyrolysis step, and appears to be the second liquid stream of the claimed steps. Appropriate clarification and/or correction is respectfully requested.
With regard to claim 15, the claim recites the limitation "said circulation stream" in line 3. However, a circulation stream is not previously recited in claim 14 or 15. Thus, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner will consider that this “circulation stream” refers to the portion of pyrolysis reactor liquid send to a heater in step e. Appropriate clarification and/or correction is respectfully requested.
With regard to claims 2-4, 7, 12, 13, 16, and 17, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 5,608,136) in view of Sakashita et al. (JP H11-050062, cited on IDS 12/14/2021, machine translation provided by Examiner) and Narayanaswamy et al. (US 2016/0264874) as evidenced by Vilasrao Dalal et al. (US 2015/0053589).
With regard to claim 1, Maezawa teaches a process for pyrolytically decomposing waste plastic (column 1, lines 11-13), the method comprising:
a) providing a mixture of waste plastics (column 10, lines 32-33) comprising polyvinyl chloride (column 10, line 39).
b) melting the mixture of waste plastics to produce molten plastics (first liquid stream) (column 21, lines 53-55) and gas comprising chlorine (column 22, lines 27-29).
c) sending the molten plastic to a reaction furnace to pyrolytically decompose the plastics to form a decomposition gas, a liquid comprising heavy constituents (second liquid stream) (column 21, lines 56-67), and a decomposition residue (solid particles) (column 5, line 12), where the decomposition gas comprises hydrogen chloride gas (column 22, lines 30-31). 
	Maezawa teaches that a heat transfer medium can be mixed with the waste plastic material for decomposition (column 14, lines 49-50) where the heat transfer medium can be any medium which is in a liquid state during decomposition and does not make an undesirable reaction with the plastic (column 15, lines 19-22).
	Maezawa does not specifically teach portioning the second liquid stream and recycling a part to the melting and a part to the pyrolysis.
	Sakashita teaches a method for treating plastic waste (paragraph [0001]). Sakashita further teaches contacting the plastic waste with a solvent (product) which is formed in a plastic decomposition step and circulating a part of the same product as a heat transfer medium (paragraph [0004]). Sakashita also teaches that using the plastic decomposition product as the solvent allows for improvement in the method of decomposing mixed plastics (paragraphs [0028], [0004]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a portion of the heavy constituents (second liquid stream) as the heat transfer medium for the mixed plastics decomposition and as the solvent for the melting step, because Maezawa teaches using any heat transfer medium which is in a liquid state during decomposition and does not make an undesirable reaction with the product, and Sakashita teaches that the product from decomposition is a high temperature heat medium which is used for decomposition (liquid medium) (paragraph [0015]) and also teaches that the use of the product as a solvent for the melting provides improvements in the method of decomposing mixed plastics (paragraph [0004]).
	Maezawa in view of Sakashita does not specifically teach passing the pyrolysis condensates through an adsorbent bed to remove residual chloride.
Narayanaswamy teaches a method of pyrolysis of waste plastics (paragraph [0002]). Narayanaswamy also teaches that it is desirable to use the products of pyrolysis as a feedstock for steam crackers, however, typical pyrolysis oils do not meet steam cracker requirements (paragraph [0003]). Narayanaswamy further teaches that the method comprises polishing the hydrocarbons from the pyrolysis product by adsorptive dechlorination to produce a product suitable as a feed to a steam cracker (paragraphs [0066], [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of adsorptive dechlorination to the pyrolysis condensates of Maezawa, because Maezawa teaches pyrolysis to produce a liquid product, and Narayanaswamy also teaches that it is desirable to use the products of pyrolysis as a feedstock for steam crackers and teaches polishing the product of pyrolysis to remove chlorine to make the product suitable as a steam cracker feed (paragraphs [0003], [0066], [0068]).
	With regard to claim 2, Maezawa teaches adding an alkaline material to the plastic in the decomposition reactor (column 28, lines 45-47), where the alkaline material traps (adsorbs) HCl (chlorine containing compounds) (column 16, line 34).
With regard to claim 3, Maezawa teaches passing the vapor (first vapor stream) from the melting step to the decomposition step (column 22, lines 29-31), and further teaches passing the decomposition gas, which comprises also the vapor from the melting step, to a cleaning step to remove hydrogen chloride (column 19, lines 27-30).
	With regard to claim 4, Maezawa teaches that the melting has a temperature of 100-300°C (column 16, lines 25-26) and that the decomposing (pyrolysis) has a temperature of 350-600°C (column 21, lines 19-20). These overlap the ranges of about 280°C to about 330°C and about 380°C to about 450°C of instant claim 4. While Maezawa does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Narayanaswamy teaches that a suitable adsorption unit for the polishing is in US2015/0053589 to Vilasrao Dalal (paragraph [0068]). Vilasrao Dalal teaches that the temperature is approximately 125°C (paragraph [0011]), which is within the range of about 100°C to about 300°C of instant claim 4. 
	With regard to claim 5, Maezawa teaches that the alkaline material (sorbent) can be a metal oxide (column 12, lines 20-24) where water can dissolvent the alkaline material (column 12, lines 63-65), thus implying the material can be a ground solid. Maezawa further teaches that there is a range of 0.2 to 2 parts by weight relative to the amount of the plastic (column 12, lines 27-28), which is within the range of less than 3 wt% of instant claim 5. Maezawa is silent with regard to the molar ratio of alkaline material to chloride in the reactor. However, the molar ratio of alkaline material to chloride is a process parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a molar ratio of 2.5-4 of instant claim 5 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 6, Maezawa in view of Sakashita and Narayanaswamy as evidenced by Vilasrao Dalal does not specifically teach the operating conditions claimed for the melting reactor, pyrolysis reactor, or adsorption vessel. However, the conditions of the vessels are process parameters. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value the pressure, LHSV, and nitrogen flow in each reactor through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 7, Maezawa teaches transferring the decomposition gas (second vapor stream) to a second condenser and separating the gas into a product liquid and remaining gas portion (column 22, lines 1-3 and 12-17).
With regard to claim 8, Maezawa is silent with regard to the chlorine content of the fuel product. However, because Maezawa in view of Narayanaswamy and Sakashita teach a similar process comprising similar steps of separating, adsorbing, and recycling, one of ordinary skill in the art would reasonably expect that the product of Maezawa would have a similar result, namely comprising less than 200 wppm chloride, as claimed, absent any evidence to the contrary.
	With regard to claim 9, Maezawa teaches forming the product liquid (third liquid) (column 22, lines 12-17). Narayanaswamy teaches adsorption of a product liquid from pyrolysis to produce a product suitable as a feed to a steam cracker (paragraphs [0066], [0068]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the product liquid (third liquid) to adsorption as the pyrolysis condensates, because Maezawa teaches that the product liquid is the desired product from pyrolysis, and Narayanaswamy teaches polishing a product liquid from pyrolysis to remove chloride and make it suitable as a steam cracker feed (paragraph [0068]).
With regard to claim 10, Maezawa is silent with regard to the heat of reaction of the melting and pyrolysis reactors. However, the heat of reaction is a process parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a heat of reaction of pyrolysis which is 2-3 times a heat of reaction in the melting reaction of instant claim 10 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claims 11 and 12, Maezawa in view of Sakashita teaches that the decomposing product (second liquid) is used as the heat transfer medium (supplying heat of reaction) for the pyrolysis reaction (paragraph [0004]). Sakashita further teaches that the solvent which is the portion of the decomposing product is heated to 130°C for the melting step (paragraph [0026]). Thus one of ordinary skill in the art would understand that the solvent also provides at least a portion of the heat for the melting, as claimed.
With regard to claim 14, Maezawa teaches a process for pyrolytically decomposing waste plastic (column 1, lines 11-13), the method comprising:
a) providing a mixture of waste plastics (column 10, lines 32-33) comprising polyvinyl chloride (column 10, line 39).
b) melting the mixture of waste plastics to produce molten plastics (first liquid stream) (column 21, lines 53-55) and gas comprising chlorine (column 22, lines 27-29).
c) sending the molten plastic to a reaction furnace to pyrolytically decompose the plastics to form a decomposition gas, a liquid comprising heavy constituents (second liquid stream) (column 21, lines 56-67), and a decomposition residue (solid particles) (column 5, line 12), where the decomposition gas comprises hydrogen chloride gas (column 22, lines 30-31). Maezawa further teaches that the residue (solid) moves downward and is removed from the reactor in an outlet at the bottom (column 28, lines 57-59, Figure 14).
d) transferring the decomposition gas (second vapor stream) to a second condenser and separating the gas into a liquid product and remaining gas portion (column 22, lines 1-3 and 12-17).
	Maezawa teaches that a heat transfer medium can be mixed with the waste plastic material for decomposition (column 14, lines 49-50) where the heat transfer medium can be any medium which is in a liquid state during decomposition and does not make an undesirable reaction with the plastic (column 15, lines 19-22).
	Maezawa does not specifically teach portioning the second liquid stream and recycling a part to the melting and a part to the pyrolysis for heat of reaction.
	Sakashita teaches a method for treating plastic waste (paragraph [0001]). Sakashita further teaches contacting the plastic waste with a solvent (product) which is formed in a plastic decomposition step and circulating a part of the same product as a heat transfer medium (paragraph [0004]). Sakashita also teaches that using the plastic decomposition product as the solvent allows for improvement in the method of decomposing mixed plastics (paragraphs [0028], [0004]). Sakashita further teaches that the solvent which is the portion of the decomposing product is heated to 130°C for the melting step (paragraph [0026]). Thus one of ordinary skill in the art would understand that the solvent also provides at least a portion of the heat for the melting, as claimed. Sakashita also teaches passing the product as heat transfer medium for the decomposing (pyrolysis) to a heater before bringing the heat medium and solution (plastic) in direct contact with each other (mixing) before decomposition (paragraph [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a portion of the heavy constituents (second liquid stream) as the heat transfer medium for the mixed plastics decomposition and as the solvent for the melting step and to provide heat of reaction for these reactions, because Maezawa teaches using any heat transfer medium which is in a liquid state during decomposition and does not make an undesirable reaction with the product, and Sakashita teaches that the product from decomposition is a high temperature heat medium which is used for decomposition (liquid medium) (paragraph [0015]) and also teaches that the use of the product as a solvent for the melting provides improvements in the method of decomposing mixed plastics (paragraph [0004]).
	Maezawa in view of Sakashita does not specifically teach passing the liquid product (third liquid) through an adsorbent bed to remove residual chloride.
Narayanaswamy teaches a method of pyrolysis of waste plastics (paragraph [0002]). Narayanaswamy also teaches that it is desirable to use the products of pyrolysis as a feedstock for steam crackers, however, typical pyrolysis oils do not meet steam cracker requirements (paragraph [0003]). Narayanaswamy further teaches that the method comprises polishing the hydrocarbons from the pyrolysis product by adsorptive dechlorination to produce a product suitable as a feed to a steam cracker (paragraphs [0066], [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of adsorptive dechlorination to the pyrolysis condensates of Maezawa, because Maezawa teaches pyrolysis to produce a liquid product, and Narayanaswamy also teaches that it is desirable to use the products of pyrolysis as a feedstock for steam crackers and teaches polishing the product of pyrolysis to remove chlorine to make the product suitable as a steam cracker feed (paragraphs [0003], [0066], [0068]).
With regard to claim 16, Maezawa teaches adding an alkaline material to the plastic in the decomposition reactor (column 28, lines 45-47), where the alkaline material traps (adsorbs) HCl (chlorine containing compounds) (column 16, line 34).
	With regard to claim 18, Maezawa is silent with regard to the molar ratio of alkaline material to chloride in the reactor. However, the molar ratio of alkaline material to chloride is a process parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a molar ratio of 2-3 of instant claim 18 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 19, the phrase “wherein said adsorbent further functions as a flocculation material” is functional language which is merely describing the intended result of including the adsorbent in the pyrolysis reactor. As Maezawa teaches the claimed alkaline adsorbent in the claimed pyrolysis step, one of ordinary skill in the art would reasonably conclude that the adsorbent will further function as the flocculation material, as claimed, absent any evidence to the contrary.
With regard to claim 20, Maezawa teaches a process for pyrolytically decomposing waste plastic (column 1, lines 11-13), the method comprising:
a) providing a mixture of waste plastics (column 10, lines 32-33) comprising polyvinyl chloride (column 10, line 39).
b) melting the mixture of waste plastics to produce molten plastics (first liquid stream) (column 21, lines 53-55) and gas comprising chlorine (column 22, lines 27-29).
c) sending the molten plastic to a reaction furnace to pyrolytically decompose the plastics to form a decomposition gas, a liquid comprising heavy constituents (second liquid stream) (column 21, lines 56-67), and a decomposition residue (solid particles) (column 5, line 12), where the decomposition gas comprises hydrogen chloride gas (column 22, lines 30-31). Maezawa further teaches that the residue (solid) moves downward and is removed from the reactor in an outlet at the bottom (column 28, lines 57-59, Figure 14).
d) transferring the decomposition gas (second vapor stream) to a second condenser and separating the gas into a liquid product and remaining gas portion (column 22, lines 1-3 and 12-17).
	Maezawa teaches that a heat transfer medium can be mixed with the waste plastic material for decomposition (column 14, lines 49-50) where the heat transfer medium can be any medium which is in a liquid state during decomposition and does not make an undesirable reaction with the plastic (column 15, lines 19-22).
	Maezawa does not specifically teach portioning the second liquid stream and recycling a part to the melting and a part to the pyrolysis for heat of reaction.
	Sakashita teaches a method for treating plastic waste (paragraph [0001]). Sakashita further teaches contacting the plastic waste with a solvent (product) which is formed in a plastic decomposition step and circulating a part of the same product as a heat transfer medium (paragraph [0004]). Sakashita also teaches that using the plastic decomposition product as the solvent allows for improvement in the method of decomposing mixed plastics (paragraphs [0028], [0004]). Sakashita also teaches passing the product as heat transfer medium for the decomposing (pyrolysis) to a heater which is a heat exchanger before sending the heat transfer medium to the decomposition (paragraph [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a portion of the heavy constituents (second liquid stream) as the heat transfer medium for the mixed plastics decomposition and as the solvent for the melting step, because Maezawa teaches using any heat transfer medium which is in a liquid state during decomposition and does not make an undesirable reaction with the product, and Sakashita teaches that the product from decomposition is a high temperature heat medium which is used for decomposition (liquid medium) (paragraph [0015]) and also teaches that the use of the product as a solvent for the melting provides improvements in the method of decomposing mixed plastics (paragraph [0004]).
	Maezawa in view of Sakashita does not specifically teach passing the liquid product (third liquid) through an adsorbent bed to remove residual chloride.
Narayanaswamy teaches a method of pyrolysis of waste plastics (paragraph [0002]). Narayanaswamy also teaches that it is desirable to use the products of pyrolysis as a feedstock for steam crackers, however, typical pyrolysis oils do not meet steam cracker requirements (paragraph [0003]). Narayanaswamy further teaches that the method comprises polishing the hydrocarbons from the pyrolysis product by adsorptive dechlorination to produce a product suitable as a feed to a steam cracker (paragraphs [0066], [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of adsorptive dechlorination to the pyrolysis condensates of Maezawa, because Maezawa teaches pyrolysis to produce a liquid product, and Narayanaswamy also teaches that it is desirable to use the products of pyrolysis as a feedstock for steam crackers and teaches polishing the product of pyrolysis to remove chlorine to make the product suitable as a steam cracker feed (paragraphs [0003], [0066], [0068]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 5,608,136) in view of Sakashita et al. (JP H11-050062, cited on IDS 12/14/2021, machine translation provided by Examiner) and Narayanaswamy et al. (US 2016/0264874) as evidenced by Vilasrao Dalal et al. (US 2015/0053589) as applied to claim 3 above, and further in view of Takasu et al. (US 6,858,562).
With regard to claim 13, Maezawa teaches passing the vapor (first vapor stream) from the melting step to the decomposition step (column 22, lines 29-31), and further teaches passing the decomposition gas, which comprises also the vapor from the melting step, to a cleaning step to remove hydrogen chloride (column 19, lines 27-30). Maezawa teaches that the gas cleaning comprises alkaline (caustic) to remove the hydrogen chloride (column 19, lines 27-30).
Maezawa is silent regarding a catalyst bed to remove dioxins. 
Takasu teaches a catalyst for decomposing dioxins in a gas from treatment of plastic materials (column 1, lines 14-20). Takasu further teaches that the dioxins are known to be in said gases and are harmful, thus it is desirable to remove them and a catalyst is a low cost option for the removal (column 1, lines 23-35, 45-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a step of contacting the vapor of Maezawa with a catalyst bed to remove dioxins, because Maezawa teaches a gas from decomposing plastics, Takasu teaches that such a gas is known to contain dioxins, and further teaches that a catalyst bed to remove the dioxins is desirable with regard to health and is a low cost option for the removal (column 1, lines 14-20, 45-50).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 5,608,136) in view of Sakashita et al. ((JP H11-050062, cited on IDS 12/14/2021, machine translation provided by Examiner) and Narayanaswamy et al. (US 2016/0264874) as evidenced by Vilasrao Dalal et al. (US 2015/0053589) as applied to claim 14 above, and further in view of Peltekis et al. (US 2019/0275486).
With regard to claim 15, Maezawa teaches passing the vapor (first vapor stream) from the melting step to the decomposition step (column 22, lines 29-31), and further teaches passing the decomposition gas, which comprises also the vapor from the melting step, to a cleaning step to remove hydrogen chloride (column 19, lines 27-30). Maezawa teaches that the gas cleaning comprises alkaline (caustic) to remove the hydrogen chloride (column 19, lines 27-30).
	Maezawa does not teach also passing the vapor to an incinerator to provide heat for the pyrolysis reactor. 
	Peltekis teaches a method for pyrolysis of plastics (paragraph [0001]). Peltekis further teaches passing the gases from the scrubber (cleaning step) to a heater to combust the gases to heat the pyrolysis reactor (paragraph [0023]). Peltekis also teaches that this allows for the use of thermal energy instead of electrical energy in the process (paragraph [0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass the gases from the scrubber of Maezawa to an combustor (incinerator) to provide heat for the pyrolysis reaction, because Maezawa and Peltekis each teach pyrolysis of plastics to produce a vapor which is scrubbed with alkaline materials, and Peltekis further teaches that using the gas in an incinerator to provide heat for the pyrolysis reactor allows for the use of thermal energy instead of electrical energy in the process (paragraph [0069]).
	Maezawa in view of Peltekis does not specifically teach passing the gas to the incinerator before the scrubber. However, this is just a different order of steps to produce the same result of a gas which has been scrubbed and heated to provide heat for the pyrolysis reaction. It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04(IV)C. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the steps in the order claimed, because the steps are known and performing a different order of steps is obvious absent any evidence to the contrary.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 5,608,136) in view of Sakashita et al. (JP H11-050062, cited on IDS 12/14/2021, machine translation provided by Examiner), Narayanaswamy et al. (US 2016/0264874) as evidenced by Vilasrao Dalal et al. (US 2015/0053589), and Peltekis et al. (US 2019/0275486) as applied to claim 15 above, and further in view of Takasu et al. (US 6,858,562).
With regard to claim 17, Maezawa teaches passing the vapor (first vapor stream) from the melting step to the decomposition step (column 22, lines 29-31), and further teaches passing the decomposition gas, which comprises also the vapor from the melting step, to a cleaning step to remove hydrogen chloride (column 19, lines 27-30). Maezawa teaches that the gas cleaning comprises alkaline (caustic) to remove the hydrogen chloride (column 19, lines 27-30).
Maezawa is silent regarding a catalyst bed to remove dioxins. 
Takasu teaches a catalyst for decomposing dioxins in a gas from treatment of plastic materials (column 1, lines 14-20). Takasu further teaches that the dioxins are known to be in said gases and are harmful, thus it is desirable to remove them and a catalyst is a low cost option for the removal (column 1, lines 23-35, 45-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a step of contacting the vapor of Maezawa with a catalyst bed to remove dioxins, because Maezawa teaches a gas from decomposing plastics, Takasu teaches that such a gas is known to contain dioxins, and further teaches that a catalyst bed to remove the dioxins is desirable with regard to health and is a low cost option for the removal (column 1, lines 14-20, 45-50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772             

/Renee Robinson/Primary Examiner, Art Unit 1772